Citation Nr: 0201168	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  00-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for migraine headaches 
from 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from April 1973 to 
November 1973 and from February 1980 to April 1982. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim seeking 
entitlement to an increased rating from 30 percent for 
migraine headaches. 


FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has migraine headache attacks which can be 
characterized as very frequently completely prostrating and 
prolonged and productive of severe economic inadaptibility.  


CONCLUSION OF LAW

The criteria for an increased rating to 50 percent, but not 
higher, for migraine headaches are met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2001) ; 38 C.F.R. Part 4, 4.7, 
4.124 (a), Diagnostic Code 8100 (2001); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Copies of VA treatment records were submitted from 1999 to 
2000.  They show that the veteran was seen for his migraines 
during this time period.  A VA nurse wrote in January 1999 
that the veteran suffered from migraine headaches, and that 
the headaches had been known to keep him from work on rare 
occasions.  

The veteran underwent a VA examination in February 2000.  The 
examiner wrote that during the veteran's attacks, he was 
unable to drive or carry out his duties either at the fire 
station or at the scene of the fire.  The examiner noted that 
during the attacks, the veteran had to go to a dark area and 
rest.  The examiner noted that the veteran had tried 
treatment under various drugs, and that even though he was 
much better on Gabapentin, he still had frequent episodes 
severely limiting his ability to do his job.  Under 
assessment, the examiner wrote that the veteran had severe 
headaches that severely impact his ability to do his job.  

In the veteran's November 2000 Substantive Appeal, he wrote 
that he believed his employment as a firefighter was in 
jeopardy.  He thought it was time for him to leave the fire 
department, and resume another profession by vocational 
rehabilitation.  

The veteran was afforded a hearing before a traveling Board 
member in November 2001, a transcript of which has been 
associated with the claims folder.  The veteran's 
representative testified that the veteran had constant 
migraines occurring at least twice a day, but more frequently 
several times a week.  The veteran testified that during the 
attacks, he had to go into dark areas and rest.  He stated 
that he had the headaches every day.  He stated that over the 
last year, he had lost 5 months due to sick time.  He 
indicated that he had photophobia, spots, nauseous, as well 
as an aura.  

At his Board hearing, he waived RO review of various records, 
including VA treatment records from 1996 to 1999, and private 
treatment records from the University of Massachusetts 
Hospital and the Medical Center of Central Massachusetts.  
The VA treatment records include letters from medical 
personnel to the effect that the veteran would not be able to 
report on certain days due to headaches.  The private 
treatment records include headache and medication logs for 
April and May 2001.  


Analysis

In the October 2000 Statement of the Case and the veteran's 
Travel Board hearing, he was informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  He has been 
examined by the VA in connection with his claim and has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  See generally, Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§ 3.159.  As all VCAA notice requirements have been met, the 
veteran is not prejudiced by appellate review at this time 
without further RO adjudication after enactment of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is assigned for migraine headaches when 
there are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptibility.  A 30 
percent rating is assigned for migraine headaches when there 
are characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  
38 C.F.R. § 4.124 (a), Diagnostic Code 8100 (2001).

At the veteran's February 2000 VA examination, the examiner 
wrote that the veteran had severe frequent episodes of 
headaches that severely impacted his ability to do his job.  
At the veteran's Board hearing, he testified that he had 
headaches every day, and that during his attacks, he had to 
go into dark areas and rest.  He further testified that he 
had missed 5 months due to sick time in the past year.  The 
claims folder includes letters from physicians to the effect 
that the veteran would not be able to report on certain days 
because of his headaches.  

There are two criteria for a 50 percent rating for migraine 
headaches.  First, the veteran must have very frequent 
completely prostrating and prolonged attacks, rather than 
merely characteristic prostrating attacks.  Because of the 
testimony of the veteran that he had headaches every day and 
had to go into dark areas to rest, as well as the VA 
examination finding that the veteran had frequent episodes of 
migraines, it is determined that the veteran meets this 
criterion.  The second criterion for a 50 percent rating is 
that the attacks must be productive of severe economic 
inadaptibility.  Based on the VA examination finding that the 
veteran's headaches severely impacted his ability to do his 
job, as well as notes from physicians that the veteran was 
absent from work because of his headaches, it is determined 
that this criterion is also met.

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Accordingly, the current 
evidence demonstrates that an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is not warranted.  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization.  Regarding marked interference 
with employment, the veteran's disability manifests itself in 
ways that are contemplated in the rating schedule.  There are 
no unusual manifestations regarding the veteran's disability.  

Certainly, the veteran's disability has some consequences 
with regard to his employment, but the disability does not 
have unusual manifestations and does not affect employment in 
ways that are not already taken into account under the 
provisions of the rating schedule.  It is important to note 
that, under the provisions of  38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.

In light of the above evidence, the veteran's headache 
symptoms and associated economic inadaptability more nearly 
approximates the criteria for a 50 percent evaluation than a 
30 percent evaluation under the criteria of Diagnostic Code 
8100.  Accordingly, under the provisions of 38 C.F.R. § 4.7, 
a 50 percent evaluation for migraine headaches is warranted.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA neurological examination to determine 
whether the veteran's headaches were severe enough to warrant 
an increased rating.  The Board did not base its decision 
solely on a single VA examination as one of the major factors 
for consideration in this case , but also considered the 
veteran's testimony from his hearing.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  


ORDER

Entitlement to an increased rating for migraine headaches to 
50 percent is granted.  








		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



